
	

113 HJ 45 IH: Proposing an amendment to the Constitution of the United States granting Congress the authority to enact laws limiting the number of terms that Representatives and Senators may serve.
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Bridenstine (for
			 himself and Mr. O’Rourke) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States granting Congress the authority to enact laws limiting the
		  number of terms that Representatives and Senators may serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Congress may by law limit the number of
				terms that Representatives and Senators may
				serve.
					.
		
